22 F.3d 1104NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Kurt A. LOOPER, Petitioner,v.DEPARTMENT OF DEFENSE, Respondent.
No. 93-3418.
United States Court of Appeals, Federal Circuit.
March 17, 1994.

Before ARCHER, LOURIE, and SCHALL, Circuit Judges.
PER CURIAM.

DECISION

1
Kurt A. Looper appeals from a decision of the Merit Systems Protection Board (MSPB), No. CH-0752-93-0171-I-1, affirming his removal from the Department of Defense for misconduct.*  We affirm.

DISCUSSION

2
By statute, we must affirm a decision of the MSPB unless it is shown to have been arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;  obtained without procedures required by law, rule, or regulation having been followed;  or unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1988).


3
The administrative judge of the MSPB found that the Department of Defense proved by a preponderance of the evidence facts supporting the following charges, which served as the basis for Mr. Looper's removal from the position of Financial Systems Specialist:  absence without leave, failure to follow direct orders of his superiors, and loafing while on duty.  5 U.S.C. Sec. 7701(c)(1)(B) (1988).


4
We have carefully reviewed Mr. Looper's arguments on appeal, and, under our narrow statutory standard of review, we find no grounds for reversal.  Accordingly, the decision of the MSPB must be affirmed.



*
 The April 27, 1993, initial decision of an administrative judge became the final decision of the MSPB on June 1, 1993